MEMORANDUM OPINION
                                           No. 04-10-00749-CV

    IN RE CAMP MYSTIC, INC., Richard G. EASTLAND, Willetta (“Tweety”) EASTLAND,
                             and James M. EASTLAND

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: November 17, 2010

PETITION FOR WRIT OF MANDAMUS AND WRIT OF PROHIBITION DENIED

           On October 19, 2010, relators filed a petition for writ of mandamus and writ of

prohibition. The court has considered relators’ petition and is of the opinion that relators are not

entitled to the relief sought.       Accordingly, the petition for writ of mandamus and writ of

prohibition is DENIED. See TEX. R. APP. P. 52.8(a).



                                                                    PER CURIAM




1
  This proceeding arises out of Cause No. 07-0728B, styled Camp Mystic, Inc., et al. v. Stacy Eastland, et al.,
pending in the 198th Judicial District Court, Kerr County, Texas, the Honorable Rex Emerson presiding. However,
the order complained of was signed by the Honorable David Peeples, visiting judge.